992 A.2d 329 (2010)
296 Conn. 904
Henry W. PASCARELLA et al.
v.
COMMISSIONER OF REVENUE SERVICES et al.
Supreme Court of Connecticut.
Decided April 21, 2010.
Daniel W. Moger, Jr., Greenwich, in support of the petition.
*330 Heather J. Wilson, assistant attorney general, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 119 Conn.App. 771, 989 A.2d 1092 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.